DETAILED ACTION

1. 	This Office Action is in response to the Amendment filed on 7/11/2022. Claims 18 and 29 were cancelled. Claims 12-17, 19-28 and 30-31 are pending in the application. Claims 25-28 and 30-31 are withdrawn due to a previous restriction requirement.  
2.	The previous 35 USC 112 rejections of claims 13-23 are withdrawn in light of Applicant’s amendment and remarks.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 12-17 and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 recites “the fragrance plume” in lines 10-11. There is insufficient antecedent basis for the limitation in the claim. For purposes of examination, the claim 12 will be interpreted as reciting “the scented plume”.  Claims 13-17 and 19-24 are rejected because they are dependent on a rejected base claim.



Claim Analysis
4.	Summary of Claim 12:
A method of evaluating the spatio-temporal attributes of a perfume composition, said method comprising the steps of: 

- generating a directional air flow in which a perfume composition source is placed;  US Serial No. - tba - (Divisional Application of US Serial No. 15/311366) Page 4 of 7 

- entraining the perfume composition in said air flow to provide a scented plume in which the composition is substantially confined; and 

- directing the scented plume along a channel towards an aperture in said channel at a defined distance from the source, at which aperture said scented plume can be smelled and evaluated,

wherein the top of the channel is open to enable an evaluator to evaluate the fragrance plume at different distances along the channel, and wherein the evaluation is performed at a distance greater than 0.5 meters.

 
Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bertschi et al. (US Patent 6,467,332 B1).
Regarding claim 12, Bertschi et al. teach a method of olfactory judgement of an odorous substance (claim 1 and Figure 2), wherein the odorous substance is particularly a perfume, wherein a fan is used to convey air (reference character 18 in Fig. 2) to a sample strip (14) thereby reading on “generating a directional air flow in which a perfume composition is placed”, wherein the intaken air flow (34a) and received air flow (34b) contain the evaporated odorous constituents thereby reading on the “entraining the perfume composition in said air flow to provide a scented plume in which the composition is substantially confined”, wherein the air flow and the evaporated odorous constituents and a discharge flow (34c) are directed through an opening (44) thereby reading on “directing the scented plume along a channel towards an aperture in said channel at a defined distance from the source”, wherein the “olfactory judgment” of claim 1 reads on “said scented plume can be smelled and assessed” and “evaluating the spatio-temporal attributes of a perfume composition”. Bertschi et al. teach the discharged air (34c) comes out and is judged or at an interval of up to about 1 m by direct smelling by the perfume manufacturer (col. 4 line 11) thereby reading on the evaluation of the fragrance plume at different distances along the channel, and wherein the evaluation is performed at a distance greater than 0.5 meters. 
    PNG
    media_image1.png
    266
    778
    media_image1.png
    Greyscale

Bertschi et al. do not particularly teach the channel is open wherein the evaluator can evaluate along the channel. 
However, Bertschi et al. teach the evaluation of the discharged air can be done when the air comes out, and further teach the evaluation of the discharged air can be done at an interval of up to about 1 m as set forth above. As such, the “channel” is a discrete element of the claimed method. There is no evidence that a physical channel has any mechanical function in relation to the underlying method. Thus, it is the Examiner’s position that the channel relates only to matters of ornamentations or aesthetic design and the particular channel in the claimed method does not patentably distinguish this article from that of the prior art. Therefore, it would have been obvious to one of ordinary skill in the art to extend the opening (reference character 44) into a channel to include the distances of 1 m as disclosed by Bertschi et al. thereby reading on the claimed range of greater than 0.5 meters.   
Regarding claims 13-22, Bertschi et al. teach the method according to claim 12 as set forth above and incorporated herein by reference. Bertschi et al. teach a higher evaporation temperature can be set (col. 4 lines 20-25) thus increasing the evaporation rate so that the analysis can be speeded up or directed towards a given range of scents (e.g. body or base variety). Bertschi et al. further teach the evaluation can be performed at various time intervals (col. 1 line 37).
	Bertschi et al. do not particularly teach the evaporation temperature of 32 + 2 °C. Regarding claims 14-17 and 22, Bertschi et al. are further silent on the time intervals. Regarding claims 19-21, Bertschi et al. are further silent still on the distance between the aperture and the source.
Bertschi et al. teach the evaporation temperature will affect the evaporation rate so that the analysis can be speeded up or directed towards a given range of scents. Bertschi et al. further teach the evaluation can be performed at various time intervals (col. 1 line 37). Therefore, the evaporation temperature, time and distance from the source can be optimized to reach the desired evaporation rate via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust evaporation rate temperature, time and distance for the intended application via a routine optimization, thereby obtaining the present invention.
	Regarding claim 23, Bertschi et al. teach the sample is assessed for nature and intensity (col. 1 line 36) thereby reading on the “olfactory intensity” and “odour description” as required by the instant claim.
Regarding claim 24, Bertschi et al. teach a sample strip (14) that reads on the substrate (claim 1). Bertschi et al. teach the odorous substance for analysis is applied in the form of an alcoholic solution to the sample strip (14), wherein the alcoholic solution contains the odorous substance in a concentration from 1 wt% to nearly 100 wt%, preferably 10 wt% - 20 wt% (col. 3 lines 30-40), wherein the alcoholic solution reads on the solvent and the preferred range of 10 wt% - 20 wt% reads on the claimed concentration of 10% by weight.  

6.	Claims 12-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lemieuvre et al. (US PG Pub 2009/0320559). 
Regarding claim 12, 14-17, and 19-22, Lemieuvre et al. teach a method for evaluating the fragrance characteristics of a substance (claim 1, Figure 1, Abstract), wherein the method comprises a device for generating air flow in a chamber such as a fan (reference character 4) thereby reading on “generating a directional air flow in which a perfume composition source is placed”, wherein the air flow passes through the chamber (reference character 2) around the fragrance substance (reference character 3) thereby reading on “entraining the perfume composition in said air flow to provide a scented plume in which the composition is substantially confined”, wherein the fragrance in the air leaves the chamber via a main outlet (reference character 7) and a plurality of sensing outlets (reference character 12) wherein individuals take two or three sniffs of the air flow and record their findings thereby reading on “directing the scented plume along a channel towards an aperture in said channel at a defined distance from the source, at which aperture said scented plume can be smelled and assessed”, and wherein the “sniffs” and the record their findings read on “said scented plume can be smelled and assessed” and “evaluating the spatio-temporal attributes of a perfume composition. The length of hose (reference character 15) reads on the “channel” and the plurality of sensing outlets (reference character 12) read on the “channel is open” as required by the instant claim. Lemieuvre et al. teach the distance between the source and the sensor can be stationary or moving [0002]. Regarding claims 14-17, Lemieuvre et al. teach the evaluation is conducted over time intervals ([0027], Figure 3). 

    PNG
    media_image2.png
    503
    810
    media_image2.png
    Greyscale

	Lemieuvre et al. are silent on evaluating the fragrance plume at different distances along the channel, and are further silent on the distances that the evaluation is being performed. Regarding claims 14-22, Lemieuvre et al. are further silent still regarding the specific time intervals. 
However, the time intervals of the sensory evaluation and the distance between the source and the sensory will simulate the environment and can be optimized to reach the desired measurements via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the time intervals and the distance between the source and the sensor to simulate the desired conditions for the intended application via a routine optimization, thereby obtaining the present invention.
	Regarding claim 13, Lemieuvre et al. teach the sample may be heated in order to simulate the conditions of skin temperature [0005] wherein the range of temperature is from room temperature to about 45 C, with the normal temperature being skin surface temperature of 28 C to 32 C [0051] thereby reading on the claimed range of 32 + 2 C. Lemieuvre et al. teach the evaluation is conducted over time intervals ([0027], Figure 3) thereby reading on a certain period of time as required by the instant claim.
	Regarding claim 23, Lemieuvre et al. teach the perceived intensity and quality is evaluated (Figure 3).
	  
Response to Arguments
7.	 Applicant’s arguments, see p. 1-9, filed 7/11/2022, with respect to the rejection of claims 12, 23-24 under 35 USC 102 over Bertschi and the rejection of claims 12 and 23 under 35 USC 102 over Lemieuvre have been fully considered and are persuasive.  Therefore, the 102 rejections have been withdrawn.  However, upon further consideration, and in light of the amendment, a new ground of rejection is made under 35 USC 103 over Bertschi and Lemieuvre.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nelson (US PG Pub 2012/0247182 A1) as listed on the IDS dated 4/13/2020.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763